UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 7, 2014 PHARMACYCLICS, INC. (Exact Name of Registrant as specified in Charter) Delaware 000-26658 94-3148201 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 995 E. Arques Avenue, Sunnyvale, California 94085-4521 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (408) 774-0330 (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Pharmacyclics, Inc. (the “Company”) announced the transition of Dr. Jesse McGreivy from his current position of Chief Medical Officer to that of a senior advisor to the Company. As of August 7, 2014, Dr. McGreivy will provide advisory services to the Company for a period of up to six months. Dr. McGreivy has initiated this transition for personal reasons. We thank Dr. McGreivy for his accomplishments as well as his support in building the clinical science team, which today consists of strong leaders in each disease area. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. August 8, 2014 PHARMACYCLICS, INC. By: /s/ Manmeet Soni Name: Manmeet Soni Title: Chief Financial Officer
